._   -




                   ,‘I‘HE   ATTORNEY     GENERA%
                                OF l?ExAs
    GE3AL.D HAXFJ
          C.‘.                 Awe-  ~.'~-ExAs
*



    MI-'.
       H. J. Bfullez,
    CountyAttorney,
    Kinneycowty
    Eraokeftville,  Texas

    Dear sir2                          opinionlib.0411
                                       B&i The fleesd$,ethe Coum& Judge
                                           under Artiole 5926, V.C.8.

            Your requestfor an &nion   upoa the foll*mg   $uestionhas tie&
    receivedby this offioe.

    *Ia the cow+ judge entitledbo a~o&id+ni of one-ha&fof one per ~euk
    upon all cash reoeiv+bg th'ers+ator, inoltidingthe.#2CQ,QOO.O0 ?m~o+
    by the voufoi t4 pcrg?&ain,pressing ol&l+~agaiasfthe etateTn                :
                                                                   ..
             W guots fremryOar~le?&eiof June 10, 19S9, as follbws~

     *A~oopy of the order'ofo& probateoimrt gaanting,lettets~testamentarJr
                                                                         and
     requirirrgthe qwuiwr  to &VU boad,isemlosadt mob order,doesnot apporPo
    'in independentexekutor,'fti'further infoniWlo~"thereis anoloseda oopy of
    'par.6 ofthewill Qpbintiagthe exaoutor. Eowbr, i$ isw@eratanding
    the exeoutoris serving'a~exeoutOrofthe nill,aadlstite in questionunder
     bond and abo~untabletotha Illinbi~Court,‘butthe only Illim6ism%ate
     order piled in our oouti'i8an otier adndttingthawill to probate,'butno
    dw &ppodnt~ akexeoutor Andythe solute prooe$ing?,inour oourt being
    ~anOi.llarybthe ll&inoisprooeedinga,it is ngropinionthe exeqtor under
     our oourt orde?~obuldnot tite ailindependentexeopor.

    %ur County Juage did not fssw a speoffi0order for the loan of thS
    $200,00&00, but the claim of #l76,000.00for the paymentof whiohthe loan
    nasmade,was dulypresented to our Cou&yCourt bythe exeoutor~orthe
    lpprcrPaloPourooruty~,~aasYLol~rasa~~bgthoOotlrt
    and paid w the exeoutor, a8 shmn b the final aoaount,inwhich final
    acoo& the executorasked the 00mrtgoourt'sapproral,andeventuallyan
    orderwas issued approvingthe loan and the.distributionof Lts pro-d=,
    as shornw the order of the Didriot Court.

    "We quote para&aph 6 of the Ml1 88 followsa

    "SIXTH: I hereby m&mate, oktitute ,andappointCURIE J. Sl%?dIIQ    a~@
    CEARTBSI& ?W~STEB,~xeout~rsof Ws, q Last Will and Teatamemtand dire&
    that neith8r of w said tieoutoranor Tm8tees,shall %e requil‘ed
                                                                 to give
Mr. H. J. Miller,page 2 (O-811)



egg bond or seourityfor the faithfulperfonasaoso? their dutiesas said'
Executors or Trustees. ?& said Szeoutorsmay settleup ngrestate in their
mm way, wing their ow discretionin all mattersnot in oon?liotwith
the law8 of the Stats of Illinoi8,power being given them in their offloial
oapaoityto sell or otherwisedisposeof any part or all of the property
includedin mu said trust estate on suoh terms as they shall deem best. I
?urtherempower~qysaid Exeoutorsto settle or oompouudall claim either
in favor of our againstmy said estateas to ngrExeoutorsshall seem best
and for all the purposesaforesaidto emscut and deliwr all necessary
papers and to give ?ull reoeiptsand disoharges.

"I.2UIT2'SSS
           UHEBOF I have hereuntoset norhand and seal 08 this ?$?th (5)
page of this v Last Hill and Testsment(saoh preoediagpage bearingngr
signatureon the margia thereof)this 25 day of June A.D. 1934."

            Article 5926, RevisedCivil Statutes,reads in part as follow8:

"The oountg judge shall also reoeive   the followingfees*

         81. A $W~u&I8iOns? one-h&l?of oae pek ssat upsa the a&ml sash
reoeipixa? eaoh ereoutor,administrator or guardiaa,~upoathe approvalo?
the &&bits andthe final rettlementof the aooouatof such exeoutor,adrain-
istratorarguardiaa,btrbnomorethanoae such oamissionshall 'beehuged
on any auount reoeiwd by 8ny suoh exeoutor,administratoror guard1an.s

            Article5386, Eavi8edCivil Statutes,reads as follarsr

"Rheaa nillhas beenadnittsdtoprsba%einanyStats of the DnitedStats8
or~terzLtkie8thereof or in the Distriotof Colmnbiaor in any oountrgdth-
out the limitsof the UnLtsdStates,8nd the exauutornamed in suah nil1 has
qualified,and a duly oerti?iedoopg of such will and the probatethere&
has been filed and reoordsd.inany oounty oourt Itithis~Statehating juris-
diotionof the estate,togetherwiththe applicationof suoh foreign~exeolrtor
for the prolateo? suchwill, the sams shallbe adxa%tfedtoprobaOe;and
letter8testamentaryshall be grantedto suoh applioantand an order to that
e?feot shsll be entersdupoa the shautes of the uourt as in other oases;
and if lettersof adzainietrationhave been prdoue4 grantsdby suoh osurt
in this State to sny person otherthan 8uoh foreignexeoutor,suoh letters
shall bs revokedupon tha applioationof euoh executor Peter servioe of
oitationupon the personto wham suoh letterswere gimntodas requiredin
other oases.I

            Article 8646,I&vised Civil Statutes,reads as follows:

'In the sass providedPar in the precedingartiole,the exeoutdrShall be
requiredto give bond as in other oases,notxithstmndiag anypravision to
the ooataaq ia the will, and the ardor revoking the ?onaer lettersshall
not take effectuntil sueh exsoutorhas quaIlPiedin fooordanoewith law.
      -.   -




Afr.H. J.Miller,pageS (0-8ll)



            The term %xeoutorn used in Utiole 3926, supra,refers to an
exooutoradministering  the estate of a testatorunder the oontrolof the pro-
bate oourt. Cona~quently,  the judge is not satitledto the statukmy fee
Share the estatewas adminiSteRIdby an indepsndsnt&seoutoror by a oonrmm-
19 survivor. In &iS oonneotion,it has been held that the judge is entit-
led to a oomxLssionupon money reoeivedby a personalrepresentative  in the
fal?illmeI&of a road oonstruotionsoatraotofthe dsoeased,a-n thoughmost
o? the mossy subsequentlywas disbursedbythe representative.But it is
establishedthat the term 'receipts"as used inthe statutedoes not embraoe
sash on depositin bank8 at the time of the death a? the testator. %x. Jur.
Vol. 26, page 2603 Goodwb ~8. Dowus, 280 SW 512; Hillisw. Harmy, 26 8H 2nd
288.

           lb quote from the oase of Goodwinvs.,Dows, supra,a8 follows:

'Ihe oowrty judge has only one 8g to receive9qg compensationfor his super-
vision of an administration.Eis r8spoa8ibility is great. He must study the
reports8nd approvetheaooounts, inoludingreoeiptsSnd diSbWStrmsX&S.Ihe
Imgislatwe ?imsd this defimitsmethod o? acanputiag hisfees. It will not be
astmmsdthBtthsLugiSlatursintandedto do anuna%asonal.iie   oralmurd thing.
Fmtvs see no rsason ts maend or limit this articleupSneither o? suohm
theses. There 18 moth.@ in the hiStOryOf this aot (the 00U-t IS s@aking
of Art. 3860, B.C.& 1911 &ioh is a&&t.     9926, B.C.8.)vhiob sh&rs that the
Legislaturehad8myaroepti~ inmind. Ikarenotoalledup~ntosay           that
no exoeptionly &%s?truotiondll allbs raaditltothisartiolebythe oourte.
Usdonotssy SO. 2ut*s do saythatthe asurfsfoundthat itmasto %e be&
iatnrestof ths e&ate in thisoase,inwindipg it up, to exeouteMndingoom-
tract8ml&oh the deoeasedbad 8lreadymade in his lifetime. In doing so, sash
reaeiptsaatural4ocepleintothe haads 0ftheadminWtrator.

'. . .Hs see no reason for not allomlngthe'ooum~ judge what l&s statutein
olear aad urm&stakablelanguagsgives him. Ha do not belisveit is in -se
unrea80nable.w

           ,In the ease of Von Bwnnsrits vs. Zillar,246 2W42S, it was held
in effsot that tiere one oP twcindepaadantexeoutorsof a vill,who was also
a residuarylegatee,advaWsdmoneyto Ihe attorneyfor the exSoutsr,which
was paid out s? the legaciessmd debts of the estate,th6'Otherexesutorwas
entitledto oammissionsthemon, the 88me a8 though Such money had b8en ?urn-
ishsd by the third party* being money reoeiwd  by the exeoutors.

           The questionariseswhetheror not the executormentionedin your
inquiryis an independentexeautor. We are of the opinionthat the ereoator
mentionedis not aa iadependsmtsx8outorr W& quote ?rcasTexas Jurisprudenoe,
Vol. 13, page 765, as follows:

*In order to create an iadenpandentadministration it is n&t neewsary that
the testatoroonferextraordinary  powersupon the exeoutortthe simplsnomi-
nation of an individualas auoh may be suffiaient,as coupledwith an exprea-
sion of a desire that the prOls%te
                                 oourt take no a&ion OthSr +haIlth& I)-
quiredby law. Hmavsr, thi8 intentionmsy not be inferredfrom a meow
testamantarydireotionthat the exeoutormsy aot without.boaQor that he
Mr. K   J. Mller, page 4 (o-811)



may sell all or auy portiosof ths sstate for a sp8oifiopP.rpose9
                                                               iu either
of suoh oasesthe probateoourtmuld Still ham parer to pass up&n and'
allow olaims,direottheir pagmeut,approw final bettl&mrb aud diml&e
the es-tats.Berryvs. Ein&um, 129 2H1181: 2mit~dc vs. Kelly, 16 W 296;
YC,%hW VS ut-,      178 m 167."

           In 24 Corpus Jnris,.page
                                  97'7,the follosingrule of referenceto
oosmissionof exsoutor8ad administratoris giwal

"The oos&ssioas of an exsautoradministratorare regardeda8 his e&ire sum-
pSnSatioa,not only for ool1aotingthe aS8&3 Of tha eState,bI& also forth8
2.abor,risks, smdtrouble attendingthe entire administratioaandsettlemeat
aud it is thsrsforegenarallyhsld +&at oosaI%s8ion8should be allmsd upsa
aqy and all propercYof the estaterhioh acmes ixto the possessiono? th8 rep-
reseatatiw sad for wbioh he aoomnts.s

            Ik,se8 fromthis generalAle thataaaxssutsradministratoris
entitledto cannnisaion on all of the eatatsfor whioh he is Booountable. We
can see IPOreasonw@ the rule shouldnot apply to the oamni8siono? th8
corrarty
       Wfm
           Ia vim of the foregoingauthorities,  you are rs*peotPully
advisedthat it is ths opbnianafthis departmentthat the oounty judge is
entitledts a oonmis8ioa of one-halfof one per sent upon a11 sash
mcsiwd by the eueoutor,inoludingthe $2OO,OOG.OOborrowsdby the emsout-
orto paythe alaimsagainst- estate.

            Trustiagthat the foregoingaxsuersymr inquiry,us rum+

                                          Very truly ycmrs

                                   ATTO2BFXGEkL2UOFT2Xh2

                                        m /s/Ax-dell   Wl.lli8ms

                                               ArdellWllli&8
                                                   Asslstwt

M: AH:egw

AmRovHD MAY so, 1939                           AFPROVED
/s/Gerald C. Maam                          Opimiom Oomnittee
ATTORN~YGRWUALOFT~XA~                           BWF    - chairman